Citation Nr: 1101221	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  09-07 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-
connected lumbrosacral spine disc disease, to include 
extraschedular consideration.  

2.  Entitlement to a total rating due to individual 
unemployability (TDIU).


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1988 to May 1992 and 
from August 1994 to January 1995.  

This appeal to the Board of Veterans' Appeals (Board) arises from 
a January 2008 rating decision issued by the RO.  The Veteran 
perfected a timely appeal.  

Additionally, if the claimant or the record reasonably raises the 
question of whether the Veteran is unemployable due to the 
disability for which an increased rating is sought, then part and 
parcel to that claim for an increased rating is whether a total 
rating based on individual unemployability (TDIU) as a result of 
that disability is warranted.  See Rice v. Shinseki, App. 447 
(2009).  In this case, the record raises a question of whether 
the Veteran is unemployable due his service-connected spine 
disability, as such, a claim for a TDIU has been listed on the 
title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board has determined that a remand is warranted.  The Veteran 
was last examined by the VA in December 2007.  In March and June 
2009 written statements, the Veteran indicated that his condition 
had gotten worse since his January 2008 rating decision was 
issued.  

The Veteran was scheduled for an April 2010 VA examination; 
however it appears that the Veteran had to cancel that 
examination due to a family emergency.  The RO sent the Veteran a 
June 2010 letter which asked the Veteran to respond within thirty 
(30) days and indicate his willingness to report for a VA 
examination.  However, this letter was addressed to the Veteran's 
former attorney of record and was returned to the RO as 
undeliverable.  Thus, it appears the Veteran never received the 
June 2010 letter asking him to express his willingness to appear 
for a VA examination.  

Since the Veteran has reported that his spine disability had 
worsened since the most recent examination, VA is required to 
afford him a contemporaneous VA examination to assess the current 
nature, extent and severity of his spine disability.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no 
discretion and must remand this claim in order to afford the 
Veteran a VA examination.  

The Board notes that the duty to assist is not a one-way street, 
or a blind alley, and the Veteran must be prepared to cooperate 
with the VA's efforts.  Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  

The Veteran is hereby advised that failure to report to 
any scheduled examination, without good cause, may well 
result in a denial of his claim.  38 C.F.R. § 3.655 (2010).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the Veteran fails to report to 
any scheduled examination, the RO must obtain and associate with 
the claims file copies of any notices of the date and time of the 
examination sent to the Veteran by the pertinent VA medical 
facility.

The Board notes that at the Veteran's December 2007 VA 
examination, the examination report indicated that EMG and nerve 
conduction studies were ordered to rule out radiculopathy.  
However, the claims file does not contain a report from the 
December 2007 EMG and nerve conduction study.  Upon remand, these 
records should be associated with the Veteran's claims file.  The 
Board emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, 
on remand, the RO must obtain the December 2007 EMG and nerve 
conduction study report following the procedures prescribed in 38 
C.F.R. § 3.159 as regards requesting records from Federal 
facilities.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a TDIU claim is part of a claim for a higher rating when such 
claim is raised by the record or asserted by the Veteran.  

In a March 2010 written statement the Veteran contended that he 
lost his job because of his service-connected spine disability 
and has been unemployed for over a year and a half due to his 
service-connected spine disability.  As such, the TDIU aspect of 
the Veteran's claim must be remanded for further development, to 
include a VA examination, the report of which must contain an 
assessment offered by a VA examiner as to whether Veteran is able 
to secure or follow a substantially gainful occupation due to his 
service-connected disabilities.  See 38 U.S.C.A. § 5103A (West 
2002); see also Colayong v. West, 12 Vet. App. 524, 538-40 
(1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Given this determination, the Board also finds that the RO must 
consider whether the evidence presents such an exceptional or 
unusual disability picture requiring that the case be forwarded 
to the Under Secretary for Benefits, or the Director of the 
Compensation and Pension Service, for consideration of the 
assignment of extraschedular ratings.  This referral is required 
because it is not permissible for the Board, in the first 
instance, to consider the assignment of an extraschedular rating. 
See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996)).

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim for 
extraschedular consideration under the provisions of 38 C.F.R. § 
3.321(b)(1) and 38 C.F.R. § 4.16(b).  38 U.S.C.A. § 5103A (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010).  Upon remand, the 
Veteran must be informed of the elements of a claim for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), as well as 
for a claim for a TDIU under 38 C.F.R. § 4.16(b);and permitted 
the full opportunity to supplement the record as desired.  

Finally, prior to the Veteran being examined, the RO should send 
the Veteran a letter and ask him to provide any identifying 
information regarding any outstanding private treatment records.  
The Board notes that a November 2008 VA treatment record 
indicates that the Veteran reported seeing a neurosurgeon in New 
York regarding his spine condition.  It is unclear whether these 
records have been associated with the Veteran's claims file.  
Without such records, the Board is precluded from proper 
appellate review of the Veteran's claims.  As such, the RO should 
attempt to obtain any outstanding private treatment records and 
associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should inform the Veteran of the 
elements of a claim for an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1), as well 
as for a claim for a TDIU under 38 C.F.R. § 
4.16(b);and permit him the full opportunity 
to supplement the record as desired.  Any 
additional development should be undertaken 
as necessary.  

2.  Send to the Veteran, a letter requesting 
that the Veteran provide information, and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
the claims remaining on appeal.  
Specifically, records from the Veteran's 
neurosurgeon in New York should be requested.  
All records and/or responses received should 
be associated with the claims file.

3.  The RO should obtain a copy of the EMG 
and nerve conduction study that was performed 
in December 2007 at the Lebanon VA medical 
center.  The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal facilities.  
All records and/or responses received should 
be associated with the claims file.

4.  After completing the above development, 
the Veteran should be scheduled for a VA 
examination by an appropriate examiner for an 
opinion as to the current nature and extent 
of his service-connected spine disability.  
The examiner should identify all present 
manifestations of the service-connected 
disability, to include both orthopedic and 
neurological manifestations.  Complete range 
of motion and x-ray studies must be provided 
with discussion as to any additional 
limitation of motion due to pain, weakness, 
fatigability, incoordination or pain on 
movement of a joint, including use during 
flare-ups.

The opinion should address whether the 
Veteran has experienced any incapacitating 
episodes due to his spine disability and 
should specifically comment on whether the 
Veteran has any radiculopathy due to his 
spine disability.  

The examiner should also provide a full 
description of the effects of the service-
connected disability (exclusive of any 
nonservice-connected disabilities) upon the 
Veteran's employment and daily life.  
Particular emphasis should be placed upon any 
manifest limitation of activity alleged by 
the Veteran.

The examiner must opine as to whether, 
without regard to the Veteran's age or the 
impact of any nonservice- connected 
disabilities, it is at least as likely as not 
that his service-connected disabilities 
(lumbrosacral spine disc disease and chronic 
fatigue syndrome) renders him unable to 
secure or follow a substantially gainful 
occupation.  A complete rationale for any 
opinion expressed and conclusion reached 
should be set forth in a legible report.

The claims file must be made available to the 
examiner for review of the case.  A notation 
to the effect that this record review took 
place should be included in the report. 
Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound medical 
principles.  All examination findings, along 
with the complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

5.  Thereafter, the RO should consider 
whether the criteria for submission for 
assignment of an extraschedular rating for 
his spine disability, pursuant to 38 C.F.R. 
§ 3.321(b)(1), and under 38 C.F.R. § 4.16(b) 
are met.  If such criteria are met, the case 
should be referred to the Undersecretary for 
Benefits or the Director of the Compensation 
and Pension Service for appropriate action. 

6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, following a 
review of the entire claims file, 
readjudicate the Veteran's TDIU and spine 
claim (to include the extraschedular aspect 
of the Veteran's spine claim), in light of 
all pertinent evidence and legal authority.  
The RO's adjudication of the rating assigned 
for the Veteran's spine disability should 
include consideration of whether staged 
ratings, pursuant to Hart v. Mansfield, 21 
Vet. App. 505 (2007) (a claimant may 
experience multiple distinct degrees of 
disability that might result in different 
levels of compensation from the time the 
increased rating claim was filed until a 
final decision is made) are appropriate.  If 
the benefits sought are not granted to the 
Veteran's satisfaction, send him and any 
representative a Supplemental Statement of 
the Case and give them time to respond to it 
before returning the case to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


